 

Case 2:18-cv-00814-SJF-SIL Document 89-2 Filed 01/31/19 Page 1 of 1 PagelD #: 1106

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

EE Sec pnerer-ve re semen earns Xx
MITSUBISHI MOTORS NORTH
AMERICA, INC., ADMISSION OF SERVICE
Plaintiff,
-against- of RICHARD SIMON, ESQ. Rule 1.4
Motion to Withdraw as Counsel
GRAND AUTOMOTIVE, INC. d/b/a
PLANET MITSUBISHI,
Case No. 18-CV-814(SIJF)(SIL)
Defendant.
ee me nm ee ea a ee x

KANHIYA KINNEY GALANI, declares, pursuant to 28 U.S.C. 1746, the
truth of the following under the penalties of perjury:

1. Tam President of the defendant GRAND AUTOMOTIVE, INC.

2. On January 28, 2019 I received, by personal delivery, RICHARD
SIMON’s Notice of Motion (with his supporting Declaration) seeking an Order
granting his withdrawal herein as attorney for GRAND AUTOMOTIVE, INC.

3. The motion’s return date is February 28, 2019, when I will be
present at the court to respond thereto. RICHARD SIMON, ESQ. hasn’t
sought any retaining lien, and there isn’t any fee dispute. I am aware this
Admission of Service is in compliance with service of the Motion to Withdraw
upon Grand Automotive, Inc.

I hereby verify the truth and accuracy of the statements above.

Dated: 1/30/2019

Hempstead, NY
ae

—— Tt 2a
KANHIYAFKINNEY GALANI
President, GRAND AUTOMOTIVE, INC.
